 1   NICOLA T. HANNA
 2   United States Attorney
     DAVID M. HARRIS
 3   Assistant United States Attorney
 4   Chief, Civil Division
     CEDINA M. KIM
 5   Assistant United States Attorney
 6   Senior Litigation Counsel, Civil Division
     TOVA D. WOLKING, CSBN 259782
 7
     Special Assistant United States Attorney
 8         160 Spear Street, Suite 800
 9         San Francisco, California 94105
           Telephone: (415) 977-8980
10         Facsimile: (415) 744-0134
11         E-Mail: Tova.Wolking@ssa.gov
     Attorneys for Defendant
12
13                          UNITED STATES DISTRICT COURT,
14                         CENTRAL DISTRICT OF CALIFORNIA
15   DEBBIE J. TUCKER,                       ) Case No. 5:18-cv-01453-MRW
              Plaintiff,                     )
16
     vs.                                     ) JUDGMENT OF REMAND
17                                           )
18   NANCY A. BERRYHILL,                     )
19   Acting Commissioner of Social Security, )
                                             )
              Defendant.                     )
20
     _______________________________
21
           The Court hereby approves the parties’ Stipulation to Voluntary Remand
22
     Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
23
     (“Stipulation to Remand”) lodged concurrent with this Judgment of Remand, IT IS
24
     HEREBY ORDERED, ADJUDGED AND DECREED that the above-captioned action
25
     is remanded to the Commissioner of Social Security for further proceedings consistent
26
     with the Stipulation to Remand.
27
28   DATED: _________________
             12/17/2018                  __________________________________
                                         HONORABLE MICHAEL R. WILNER
                                         UNITED STATES MAGISTRATE JUDGE
